Title: From Alexander Hamilton to Joseph Brock, 7 March 1800
From: Hamilton, Alexander
To: Brock, Joseph


          
            Sir,
            N York March 7th. 1800
          
          I have received your letter of the twenty fourth of December with it’s enclosure.
          It belongs to General Pinckney to order Courts Martial in the District which he commands. To that Officer therefore you will address yourself—
          The deficiency of Clothing has not failed to be supplied from the want of frequent and pressing remonstrances—I trust, in the your — distress, I trust, have has, before this, been supplied relieved.
          W—
          Capt. Brock—
        